Appeal by the defendant from two judgments of the Supreme Court, Queens County (Gallagher, J.), both rendered July 6, 1989, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under Indictment No. N10824/88, and criminal sale of a controlled substance in the third degree under Indictment No. N10946/88, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
On June 20, 1988, the defendant was arrested after selling crack-cocaine to an undercover police officer during a "buy and bust” operation outside of a house on Union Hall Street in Queens County. Two weeks later, on July 5, 1988, the *662defendant was again arrested after selling crack-cocaine to the same undercover officer during another "buy and bust” operation at the same location.
We disagree with the defendant’s contention that he was denied a fair trial due to statements made by the prosecutor « during summation. Initially, we note that the defendant’s challenge to only one of the allegedly improper statements was preserved for appellate review (see, CPL 470.05 [2]). In any event, the challenged remarks of the prosecutor were made in fair response to those made by defense counsel during summation (see, People v Street, 124 AD2d 841). Thompson, J. P., Kunzeman, Sullivan and Lawrence, JJ., concur.